Citation Nr: 1722816	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO. 11-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability, to include meniscal tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1981 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2016, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a left knee disability.

2. Right knee meniscal tear was not incurred in service and is not caused or aggravated by a service-connected disability or disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2. The criteria for service connection for a right knee disability, to include meniscal tear, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in March 2016, the Board remanded the bilateral knee disability service connection issue to the AOJ for additional development. The Board received a VA Addendum opinion. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

Initially, the Board notes that it does not appear that the Veteran is alleging that his current claims involving left and right knee disabilities had their onset in service versus that he is experiencing knee problems now. The Board also notes that the Veteran did not seem to want to perfect an appeal as to these two claims.  For example, after the RO issued the Statement of the Case in February 2011, which also addressed an increased rating for the lumbar spine, the Veteran limited his appeal to the increased-rating claim when he submitted his substantive appeal. See VA Form 9, Appeal to the Board, received in April 2011 (wherein the Veteran checked the box, "I have read the Statement of the Case and any Supplemental Statement of the Case I received. I am only appealing these issues," and listed "Evaluation of degenerative disc disease, spinal stenosis, lumbar spine with a current rating of 10%). The Veteran then discussed below why his back warranted a higher rating. This would indicate that the Veteran did not want to continue his appeal in connection with the claims for service connection for a bilateral knee disability. Regardless, VA continued to include this issue as part of the appeal, and the Board addressed it in the March 2016 decision as well. Thus, the two issues are still part of the appeal. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for right and left knee disabilities on a direct or secondary basis. The reasons for these determinations follow. The Board will address each knee separately as they require different analyses.

The Veteran is currently service connected for degenerative disc disease, spinal stenosis, of the lumbar spine, degenerative arthritis of the left ankle, and residuals of a fracture to the right ankle. The Veteran is service connected for other disabilities, but these are the ones that he seems to have attributed to causing the knee pain.
 
A. Left knee disability 

The evidence of record does not support that the Veteran has a current left knee disability. For example, he was examined in July 2010 and again in June 2016, and both VA examiners did not find that the Veteran had a current left knee disability. The VA treatment records show diagnoses of "arthralgia" involving the left knee, but that is a diagnosis of knee pain. Pain is not a disability for which service connection can be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). Accordingly, in the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board notes that the Veteran has not alleged that he has a specific disability but rather that he has knee pain. He is competent to describe pain in his knees, but he is not competent to provide a medical opinion as to a current disability. Thus, his statements do not provide the necessary evidence to establish a current disability.

B. Right knee disability 

As to the right knee, there is evidence of a post-service disability during the appeal period. For example, in the June 2016 VA examination report, the examiner noted that the Veteran had sustained a meniscal tear involving the right knee in 2015. However, the June 2016 examiner stated that there was no record in the available evidence of a knee diagnosis in the service treatment records and opined that the disability claimed was less likely than not related to service. The Board accords this medical opinion high probative value, as the Veteran was examined in July 2010 and was found to have no current right knee disability. Thus, the first onset of a right knee disability was first shown more than 20 years following service discharge, which is evidence against the onset of the disability happening in service. There is no competent evidence to refute this opinion regarding direct service connection.

Additionally, the June 2016 VA examiner concluded that it was less likely than not that the right knee disability was proximately due to or the result of the Veteran's service-connected disabilities. The examiner noted the in-service documentation of ankle trauma, but stated that such referred to a separate and distinct anatomical joint, unrelated to the knee. The examiner also opined that the Veteran's knee disability was less likely as not related to the lumbar spine disability. The examiner explained that spinal joints were separate and distinct anatomic structures from the knees and bear no relationship to a right knee disability.

The VA examiner also opined that the claimed right knee disability was not aggravated beyond its natural progression. The examiner stated the diagnosed right knee meniscal tear, which occurred in 2015 at the age of 61 years, did not represent aggravation of any knee disability and concluded there was no evidence of aggravation of any knee disability beyond the natural history and predictable progression that had taken place. The examiner concluded that it is more reasonable to assume that the Veteran's weight was responsible for the increased wear and tear on the knee joint.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his knee pain is a disability related his service, he is a layperson without medical training and is not qualified to render a medical opinion regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, knee disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's right knee meniscal tear is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records, VA examinations and treatment records, and the June 2016 VA medical opinion to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contentions regarding his knee disability being caused by one or more service-connected disabilities is outweighed by the competent and probative evidence of record.

For all the reasons described above, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for left and right knee disabilities. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability, to include meniscal tear, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


